Citation Nr: 1445680	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-21 542	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar degenerative disc disease before January 27, 2010.  

2.  Entitlement to a rating higher than 40 percent for lumbar degenerative disc disease from January 27, 2010.

3.  Entitlement to a separate 10 percent rating for right lower extremity radiculopathy before January 6, 2010. 

4.  Entitlement special monthly compensation. 

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to October 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction (AOJ).  

Procedural History 

In the rating decision in January 2008, the RO increased the rating for lumbar degenerative disc disease from 10 percent to 20 percent, effective from September 4, 2007, date of receipt of the new claim for increase.  After perfecting an appeal of the rating, in a rating decision in November 2012, the RO increased the rating to 40 percent, effective September 17, 2012. 

While the appeal was pending, in a rating decision in November 2012, the RO assigned a separate 20 percent rating for right lower extremity radiculopathy and a separate 10 percent rating for left lower extremity radiculopathy, both effective September 17, 2012.  

In May 2013, the Veteran withdrew his request for a hearing before the Board.  

In a decision in July 2013, the Board granted a 20 percent for lumbar degenerative disc disease before January 27, 2010, and granted a 40 percent rating from January 27, 2010.  The Board denied a rating higher than 20 percent before January 27, 2010, and a rating higher than 40 percent rating from January 27, 2010.  The Board also granted a 10 percent rating for right lower extremity radiculopathy from January 6, 2010.  




The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order in April 2014, the Court granted a Joint Motion for Remand and vacated and remanded the Board's decision to the extent the Board denied a rating higher than 20 percent before January 27, 2010, and a rating higher than 40 percent rating from January 27, 2010, and denied a separate 10 percent rating for right lower extremity radiculopathy before January 6, 2010. 

In a rating decision in April 2014, the RO granted a total disability rating for compensation based on individual unemployability from September 17, 2012.  
The Veteran has the remainder of the one-year period for the date of the notice of the rating decision to initiate an appeal of the effective date.  

The staged ratings for lumbar degenerative disc disease and the claim for special monthly compensation are REMANDED to an AOJ.


FINDING OF FACT

Separate and compensable orthopedic and neurological manifestations of lumbar degenerative disc disease were shown as of the date of receipt of the claim for increase on September 4, 2007.

CONCLUSION OF LAW

The criteria for a separate 10 percent rating for right lower extremity radiculopathy (neurological manifestations) from September 4, 2007, to January 6, 2010, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (effective from September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided VCAA notice by letters dated in October 2002 and in March 2004 on the underlying claim of service connection for lumbar degenerative disc disease. Where, as here, service connection has been granted and the initial ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for lumbar degenerative disc disease and for right lower extremity radiculopathy following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, and private medical records.  The Veteran has received disability benefits from the Social Security Administration since 1991.  And it is not shown that the records are relevant to rate right lower extremity radiculopathy since 2000, and VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant). 

The Veteran was afforded VA examinations in July 2007, in October 2007, in January 2010, and in September 2012.  The examinations are adequate to rate right lower extremity radiculopathy, because the Veteran's history was considered and the disability was described in sufficient detail so that the Board's review is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 




The Veteran has not identified any additional evidence pertinent to the claim for increase for radiculopathy.  As there are no additional records to obtain, no further assistance to the Veteran in developing the facts pertinent to the claim for increase for right lower extremity radiculopathy is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 






Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Rating Neurological Findings

Under the current rating criteria, which were last revised in September 2003, a disability of the spine, intervertebral disc syndrome, which encompasses degenerative disc disease, is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any objective neurological abnormality is rated separately under the appropriate neurological Diagnostic Code. 

The most appropriate neurological Diagnostic Code for rating sciatica (radiculopathy) is Diagnostic Code 8520.  Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis of the sciatic nerve. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.123.



Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Procedural History for a Separate Rating for Right Lower Extremity Radiculopathy 

In a decision in February 2000, the Board denied the claim of service connection for a disability of the lumbar spine.  

On September 13, 2000, the Veteran filed an application to reopen the claim.  While on appeal, in a decision in June 2007, the Board granted service connection for lumbar degenerative disc disease.  In a rating decision in June 2007, implementing the Board's decision, the RO assigned September 13, 2000, the date of receipt of the application to reopen the claim, as the effective date of service connection, and assigned a single rating of 10 percent, citing characteristic symptoms of lumbar degenerative disc disease, also effective September 13, 2000.

In a rating decision in August 2007, the RO continued the single 10 percent rating for lumbar degenerative disc disease, because there was insufficient evidence to rate the disability after a VA examination in July 2007.  On September 4, 2007, the Veteran filed a notice of disagreement to the 10 percent rating.  Later in September 2007, in a report of contact, reduced to writing and signed by Veteran's accredited representative, the American Legion, and filed with the RO, the Veteran's accredited representative stated that after contacting the Veteran the Veteran withdrew the notice of disagreement.  




See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (withdrawal of a notice of disagreement while the claim is still before the RO).  The RO then construed the correspondence of September 4, 2007, as a new claim for increase.  

In a rating decision in January 2008, the RO increased the rating for lumbar degenerative disc disease from a single 10 percent rating to a single 20 percent rating on the basis of limitation of motion, effective from September 4, 2007, date of receipt of the new claim.  

As the appeal was pending, in a rating decision in November 2012, the RO assigned a separate 20 percent rating for right lower extremity radiculopathy, effective September 17, 2012.  On appeal to the Board in a decision in July 2013, the Board granted a separate 10 percent rating for right lower extremity radiculopathy from January 6, 2010.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand and vacated and remanded the Board's decision to the extent the Board denied a separate 10 percent rating for right lower extremity radiculopathy before January 6, 2010. 

Evidence 

VA records show that in July 2000 the Veteran described muscle spasms across his lower back and radiating pain in the buttocks, but not in the lower extremities.  The Veteran denied numbness, tingling, and paresthesia in the lower extremities.  On evaluation sensation was normal in the lower extremities.  There was quadriceps atrophy.  An EMG was consistent with acute radiculopathy.  In September 2000, a MRI of the lumbar spine showed mild disc bulging, contacting the affected nerve root.  The Veteran was seen for radiculopathy in March and June 2001.  In April 2001, a VA physician described the Veteran's current state as chronic denervation and acute radiculopathy with symptoms of weakness and spasms with chronic pain.  




Private medical records show that from 2003 to 2005 the Veteran was treated for nerve root impingement with muscle spasms.  

On VA examination in July 2007, the Veteran complained of constant pain in the lumbar spine radiating down to the lower extremities.  He was in a wheelchair.   The pertinent findings were tenderness over the lumbar area and the associated paraspinous muscles, but no paravertebral spasms or malalignment.  The Veteran declined range of motion testing for fear of muscle spasms.  He would not get out of his wheelchair for neurological testing.  After a review of X-rays and a CT scan, the diagnosis by the VA examiner was degenerative disc disease of the lumbar spine with mild spinal stenosis with associated radiculopathy of the lower extremities.

On VA examination in October 2007, the Veteran complained of constant pain, which was worse with movement.  Physical examination showed tight musculature in the lumbar paraspinals.  The spine curvature was normal.  Non-physiologic responses included significant pain with very light touch and increased pain with both axial loading and truncal rotation.  Flexion was to 60 degrees.  Reflexes were normal at the knees and absent in the ankles.  Sensory responses were normal in the lower extremities.  The lower extremity strength was weak but about normal for the amount of muscle mass.   

In August 2008, VA records show that the Veteran was in a wheelchair, but he was not wheelchair dependent.  On January 6, 2010, the Veteran complained of radiating pain in the right lower extremity.  There was reference to an MRI in 2000, which showed a mild bulging disc contacting the nerve roots on the right side. 

On VA examination on January 27, 2010, the Veteran complained of chronic pain which was worse than it had ever been.  On physical examination, there were some spasms in the lumbar musculature and slight scoliosis.  The deep tendon reflexes and pulses were symmetrical.  Sensation was grossly intact.  




In a decision July 2013, the Board granted a separate 10 percent rating for right lower extremity radiculopathy from January 6, 2010.  

Analysis 

Before January 6, 2010, there was a single rating for lumbar degenerative disc disease based on limitation of motion.  According to the Court's order, granting the Joint Motion for Remand, the remaining question is whether a separate 10 percent rating for right lower extremity radiculopathy (neurological abnormality) is warranted before January 6, 2010.  The Joint Motion did not challenge the 10 percent rating itself. 

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from the date the increase was shown.  38 C.F.R. § 3.400(o)(2).

In a rating decision in August 2007, the RO continued the single 10 percent rating for lumbar degenerative disc disease.  On September 4, 2007, the Veteran filed a notice of disagreement to the 10 percent rating.  Later in September 2007, the Veteran withdrew the notice of disagreement.  The RO then construed the correspondence of September 4, 2007, as a new claim for increase.  

Therefore the potential effective date for a separate 10 percent rating for right lower extremity radiculopathy is either September 4, 2007, the date of receipt of the new claim for increase, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  





As there is no evidence that demonstrates an increase in right lower extremity radiculopathy within the year before September 4, 2007, that is, an increase to the next disability level, namely, from 10 percent to 20 percent, which is not argued, the exception provision of 38 C.F.R. § 3.400(o)(2) does not apply.  Harper v. Brown, 10 Vet. App. 511, 519-20 (1997).  

VA records show that in July 2000 an EMG was consistent with acute radiculopathy.  In September 2000, a MRI of the lumbar spine showed mild disc bulging, contacting the affected nerve root.  The Veteran was seen for radiculopathy in March and June 2001.  Private medical records show that from 2003 to 2005 the Veteran was treated for nerve root impingement with muscle spasms.  On VA examination in July 2007, the diagnosis was degenerative disc disease of the lumbar spine with mild spinal stenosis with associated radiculopathy.

On the basis of the evidence of record, the criterion for a separate 10 percent rating right lower extremity radiculopathy (neurological abnormality) under Diagnostic Code 8520 was demonstrated at the time the claim for increase was received by VA on September 4, 2007. 

A date earlier than September 4, 2007, is not warranted, because the rating decision in August 2007, continuing the single 10 percent rating for lumbar degenerative disc disease, was a finally adjudicated claim under 38 C.F.R. § 3.160(d) in the absence of clear and unmistakable error under 38 C.F.R. § 3.105(a).  And there was no other pending or unadjudicated claim, formal or informal, for increase before August 2007.  38 C.F.R. § 3.160(c).


ORDER

From September 4, 2007, to January 6, 2010, a separate 10 percent rating for right lower extremity radiculopathy (neurological abnormality) is granted.  



REMAND

According to the Joint Motion, the Board must ensure that the claim for increase for lumbar degenerative disc disease, namely, a rating higher than 20 percent before January 27, 2010, and a rating higher than 40 percent rating from January 27, 2010, is fully developed and adjudicated by addressing the claim for special monthly compensation based on the need for regular aid and attendance. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for special monthly compensation based on the need for regular aid and attendance.  

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine the current severity of the lumbar degenerative disc disease. 

The VA examiner is asked to describe:

a).  Range of motion in degrees; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; and ankylosis, favorable or unfavorable, of the entire thoracolumbar spine.  

b).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 


c).  The need for regular aid and attendance. 

The Veteran's file must be available to the VA examiner for review. 

3.  On completion of the development requested, adjudicate the claim for a rating higher than 20 percent before January 27, 2010, and a rating higher than 40 percent rating from January 27, 2010, for lumbar degenerative disc disease, and for special monthly compensation based on the need for regular aid and attendance.  

If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


